EXHIBIT 10.1
 
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


Linster (“Lin”) W. Fox




This First Amendment (the “Amendment”), is made and entered into as of this 3rd
day of May, 2010, and is an amendment to that certain Employment Agreement (the
“Employment Agreement”), dated as of August 1, 2009, between Shuffle Master,
Inc., a Minnesota corporation (“the Company”), and Linster (“Lin”) W. Fox,
resident of Nevada (“Employee”).  All capitalized terms used in this Amendment
and not otherwise defined herein shall have the same meaning as in the
Employment Agreement.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and Employee hereby agree as follows:


1.           Due to an inadvertent error, paragraph 6(a)(v) of the Employment
Agreement is hereby deleted in its entirety and the following new
paragraph 6(a)(v) is substituted therefore, as the new and sole operative
paragraph 6(a)(v) of the Employment Agreement.


6(a)(v):  Only in the event that the Employee’s employment as the CFO of the
Company were terminated within one (1) month prior to or following, (and in
either case, solely because of the Change in Control event), an actual Change in
Control event, and without Employee having been offered the same or a comparable
position, then, in lieu of the provisions of paragraphs 6(a)(i) and 6(a)(iii)
herein, the Severance amount shall be the sum of 24 months of Employee’s then
monthly base salary plus the amount equal to two (2) times his Additional
Compensation, all of which shall be paid over a period of 24 months from such
termination, paid in equal monthly installments at the same intervals as other
employees of the Company are then being paid their base salaries.  For purposes
of this paragraph, “comparable position” shall mean a position where the base
salary is at least equal to the base salary received by Employee in the twelve
month period before the Change in Control.  For example, if there were an actual
Change in Control event and the Employee were offered to remain in his CFO or a
comparable position, then a termination without just cause shall not be deemed
to have occurred, regardless of whether or not Employee accepts such position,
and there shall be no Severance payment.  For purposes of this Agreement, a
“Change in Control Event” shall mean any of the following:
a.              The Company is no longer a U.S. listed public company for a
period of three (3) consecutive months;
b.              Fifty-one percent (51%) or more of the Company’s Equity is
acquired by or merged with another entity or entities; or
c.              An event defined as a Change in Control in any of the Company’s
employee stock plans actually closes.


2.           For clarification purposes, the Minimum Bonus of $40,000 referenced
in paragraph 2(b) of the Employment Agreement is a non-refundable advance and
shall be credited against any bonus which Employee may earn or otherwise be
entitled to for FY2010.


3.           Except as expressly amended hereby, the Employment Agreement, as
amended hereby, is hereby confirmed and ratified by the parties as being and
remaining in full force and effect, according to its terms and conditions, and
without any further amendments or modifications.




EMPLOYER:
 
EMPLOYEE:
SHUFFLE MASTER, INC.
         
By:
/s/ PHILLIP C. PECKMAN    /s/ LINSTER W. FOX      
Linster (“Lin”) W. Fox
Its:
Chief Executive Officer    



APPROVED:
SHUFFLE MASTER COMPENSATION COMMITTEE
 
By:
 /s/ DANIEL M. WADE    
Daniel M. Wade
Its:
Chairman








